DETAILED ACTION
	Claims 21-27 and 30-31 are present.
	All objections and rejections raised in prior Office Actions are withdrawn unless restated below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	Claim 21 recites “wherein the substrate loading capacity of the variant of ketoreductase enzyme is not less than about 100 g/L.”  The specification, page 4, describes “increase in substrate loading capacity of the enzyme,” which indicates that loading capacity is an intrinsic property of the ketoreductase enzyme.  As such, claim 21 is NOT interpreted as requiring any particularly amount of 3-quinuclidinone substrate be present.  Rather, claim 21 is only interpreted as the ketoreductase enzyme requiring a latent intrinsic property of having the substrate loading capacity required.
	Isotani et al. (Production of (R)-3-Quinuclidinol by E. coli Biocatalysts Possessing NADH-Dependent 3-Quinuclidinone Reductase (QNR or bacC) from Microbacterium luteolum and Leifsonia Alcohol Dehydrogenase (LSADH), Int. J. Mol. Sci. 13 (2012): 13542-53) describe that for some ketoreductase enzymes “a high concentration of 3-quinuclidinoe has an inhibitory effect on the enzyme catalysts.” Isotani et al., page 13546. As such, the term “substrate loading capacity” has a common and ordinary meaning in the prior art of the maximum amount of substrate that an enzyme can tolerate before there is a drop off in activity as a result of an inhibitory effect of the substrate.  However, it is understood in the prior art that not all 3-quinuclidinol reductases exhibit substrate inhibition or significant substrate inhibition.  For example, Zhang et al. (Highly Efficient Synthesis of R)‑3-Quinuclidinol in a Space-Time Yield of 916 g L Using a New Bacterial Reductase ArQR, Organic Lett. 15 (2013): 4917-19), Table 1, Agrobacterium radiobacter showing no 3-quinuclidinone substrate inhibition up to a concentration of 242 g/L of 3-quinuclidinone-HCl.  
	Claim 21 recites a “variant of ketoreductase enzyme derived from Rhodotorula ruba” and “variant of glucose dehydrogenase derived from Bacillus megaterium.”  Page 4 of the specification has a definition of “variant” that states enzymes derived from the amino acid sequence from Rhodotorula ruba.  The specification does not describe any amino acid substitutions of any enzyme wherein the working examples appear to employ naturally-occurring or wild-type ketoreductase from R. ruba and glucose dehydrogenase from B. megaterium.  Every enzyme polypeptide is a “variant” of other polypeptides with a different amino acid sequence but having the same enzymatic activity.  That is, page 4 of the specification states the “terms ‘ketoredutase enzyme’ ‘3-quinuclidinone reductase,’ ‘variant,’ are all used interchangeabley.  As such, “variant” as recited in the claims is not understood as referring to any enzyme that is modified or is specifically a non-naturally-ocurring enzyme/polypeptide.
	It is noted that the process of claim 21 does not require any specific efficiency in converting 3-quinuclidinone to (R)-3-quinuclidinol nor any limitation for time period for performance of the process.
	In claim 24, line 3, “the reaction mixture” is considered to have reasonable antecedent basis in the “reacting” step of claim 23.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-23, 25 and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uzura et al. (Stereoselective synthesis of (R)-3-quinuclidinol through asymmetric reduction of 3-quinuclidinone with 3-quinuclidinone reductase of Rhodotorula rubra, Appl. Mirobiol. Biotechnol. 83 (2009): 617-26) further in view of Tschentscher et al. (WO 2014/177492 A1).
Uzura et al., abstract, teach:
A novel nicotinamide adenine dinucleotide phosphate-dependent carbonyl reductase, 3-quinuclidinone reductase, was isolated from Rhodotorula rubra JCM3782. The enzyme catalyzes the asymmetric reduction of 3-quinuclidinone to (R)-3-quinuclidinol. The gene encoding the enzyme was also cloned and sequenced. A 819-bp nucleotide fragment was confirmed to be the gene encoding the 3-quinuclidinone reductase by agreement of the internal amino acid sequences of the purified enzyme. The gene encodes a total of 272 amino acid residues, and the deduced amino acid sequence shows similarity to those of several short-chain dehydrogenase/reductase family proteins. An expression vector, pWKLQ, which contains the full length 3-quinuclidinone reductase gene was constructed. Using Escherichia coli cells coexpressing the 3-quinuclidinone reductase and glucose dehydrogenase (cofactor regeneration enzyme) genes, 618 mM 3-quinuclidinone was almost stiochiometrically converted to (R)-3-quinuclidinol with an >99.9% enantiomeric excess within 21 h of reaction.
The glucose dehydrogenase (GDH) is described as from Bacillus megaterium. Uzura et al., page 620, left column.  That is, Uzura et al. describe use of E. coli as a whole-cell biocatalyst for conversion of 3-quinuclidinone to (R)-3-quinuclidinol.  Specifically, E. coli expressing the described GDH and quinuclidinone reductase is added to a reaction mixture including quinuclidinone-HCl, glucose, and NADP+ wherein “GDH (accession no. D90043) from Bacillus megaterium IAM1030 was used for the + to generate NADPH needed for the rejection of 3-quinuclidinone.  Uzura et al., page 620, left column, and page 621, bridging columns.
However, Uzura et al. teach the use of a whole-cell biocatalyst expressing GDH and 3-quinuclidinone reductase and do not expressly teach a cell lysate containing those enzymes for conversion of 3-quinuclidinone to (R)-quinuclidinol.
Tschentscher et al., abstract, similarly relates to a “Process for production of (R)-3-Quinuclidinol by reduction of Quinuclidin-3-one with cofactor and oxidoreductase,” i.e. 3-quinuclidinone reductase.  Tschentscher et al. teach the use of an “alcohol dehydrogenase can, in addition, be added for regeneration of the cofactor” along with a secondary alcohol as substrate for regeneration of NADH utilized by the 3-quinuclidinone oxidoreductase described therein.  Tschentscher et al., page 17, last paragraph.
Tschentscher et al., Example 7, describe that for the conversion of Quinuclidin-3-one to the corresponding (R)-3-Quinuclidinol, “Recombinant Escherichia coli carrying the gene of oxidoreductase of SEQ ID NO: 1 was cultured as described in example 4. 18 hours post induction 30 g of harvested cells were resuspended in 100 ml of 100 mM triethanolamine (TEA) Buffer, pH 7.0 supplemented with 2 mM MgCI2 and disrupted with French press. The obtained lysate was clarified by centrifugation at 6000 g for 10 min at 4 ° C. For the reduction of 1.5 g 3-Quinuclidinone 250 μΙ of enzyme solution (1125 U) was added to the 4.05 ml 100 mM TEA buffer, pH 6.5 supplemented with 2 mM MgCI2, 3 mg NAD, 225 U of Alcohol Dehydrogenase from Pichia capsulate [enzyme for NADH cofactor regeneration] and 5 ml Methyl-2-pentanol.”
That is, Tschentscher et al. teach that it is appropriate to prepare a cell lysate containing a 3-quinuclidinone reductase/oxidoreductase from a recombinant E. coli and add the same to an appropriate reaction mixture for the production of (R)-3-quinuclidinol.
Uzura et al. do not expressly teach a cell lysate containing 3-quinuclidinone ketoreductase from R. ruba and glucose dehydrogenase from B. megaterium for conversion of 3-quinuclidinone to (R)-quinuclidinol.
et al. teach a recombinant E. coli expressing both 3-quinuclidinone reductase/ketoreductase from R. ruba and glucose dehydrogenase from B. megaterium for addition to a reaction mixture containing 3-quinuclidinone, glucose and NADP+ for production of (R)-3-quinuclidinol as a whole-cell biocatalyst. Uzura et al., page 621, bridging columns.  However, Tschentscher et al. teach that it is also appropriate to French press recombinant E. coli expressing a reductase/ketoreductase for reduction of 3-quinuclidinone to (R)-3-quinuclidinol to create a cell lysate for addition to an appropriate reaction mixture.  As such, at the time of filing, the ordinarily skilled artisan would have been motivated to form a cell lysate of the recombinant E. coli taught by Uzura et al. expressing 3-quinuclidinone ketoreductase from R. ruba and glucose dehydrogenase from B. megaterium as taught by Uzura et al. and apply the same to an appropriate reaction mixture as taught by Uzura et al.  The ordinarily skilled artisan would have been motivated to do this since Tschentscher et al. expressly teach that a cell lysate containing appropriate enzyme(s) can be successfully used to convert 3-quinuclidinone to (R)-3-quinuclidinol such that both a cell lysate and a whole-cell biocatalyst E. coli containing the appropriate enzymes are both expressly taught as equivalent approaches for converting 3-quinuclidinone to (R)-3-quinuclidinol with a reasonable expectation of success.
Regarding 23, the presence of the glucose dehydrogenase and 3-quinuclidinone reductase in the same cell lysate as described above combined with 3-quinuclidinone to produce (R)-3-quinuclidinol meets the features of claim 23, paragraph a. Regarding claim 23, paragraph b., Uzura et al., page 621, right column, state that product is to be solvent extracted (alkalification followed by solvent extraction with 2-ethylhexanol) and analyzed by GLC and HPLC (methods of purification) from any reaction mixture such that the prior art clearly teaches extraction and purifying (R)-3-quinuclidinol.
Regarding recitation in the claims (claims 21, 25, 30 and 31) that the substrate loading capacity of the ketoreductase enzyme is not less than 100 g/L, 125 g/L, 150 g/L and/or 175 g/L, as discussed above the substrate loading capacity property is described as an intrinsic property of the enzyme.  MPEP 2112(III) and (V) provides the following guidance:
III.     A REJECTION UNDER 35 U.S.C. 102/103 CAN BE MADE WHEN THE PRIOR ART PRODUCT SEEMS TO BE IDENTICAL EXCEPT THAT THE PRIOR ART IS SILENT AS TO AN INHERENT CHARACTERISTIC 

Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not 

V.     ONCE A REFERENCE TEACHING PRODUCT APPEARING TO BE SUBSTANTIALLY IDENTICAL IS MADE THE BASIS OF A REJECTION, AND THE EXAMINER PRESENTS EVIDENCE OR REASONING TENDING TO SHOW INHERENCY, THE BURDEN OF PRODUCTION SHIFTS TO THE APPLICANT 

"[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)

Here, the specification does not explicitly state an absolute identity of the ketoreductase enzyme from R. rubra by specifying an amino acid sequence, a specific strain from which the ketoreductase is taken or a reference further describing the ketoreductase.  Again, the specification does not describe that the ketoreductase enzyme applied in the working examples are modified in anyway or are not naturally-occurring enzymes.  As such, the ketoreductase recited in the claims and described in the specification appears to be the same ketoreductase (i.e. 3-quinuclidinone reductase) as taught by Uzura et al.
That is, the claims recite a product being the recited ketoreductase defined in terms of a function, property or characteristic being a specific substrate loading capacity of the ketoreductase enzyme as recited.  For the reasons stated above, the 3-quinuclidinone reductase taught by Uzura et al. seems to be identical to the ketoreductase described in the specification and recited in the claims.  Although Uzura et al. is silent regarding the functional characteristic of substrate loading capacity, “[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.” That is, "Products of identical chemical composition can not have mutually exclusive properties." MPEP 2112.01(II).  Since for the reasons stated it appears that the ketoreductase (i.e. 3-quinuclidinone reductase) of Uzura et al. and the ketoreductase of the claims are the same, or in the alternative very similar, is evidence or reasoning that shows the 3-quinuclidinone reductase and the recited ketoreductase of the claims as described in the specification therefore have the same properties and characteristics.  “There is no requirement that a person of ordinary skill in the art would have recognized et al. present no evidence that the R. rubra 3-quinuclidinone reductase taught therein has any particularly limited substrate loading capacity since Uzura et al. do not demonstrate a substrate concentration that causes an inhibition of reductase activity or a decrease in the amount of product recovered relative to utilization of a lower concentration of substrate.

Claims 21-25 and 30-31 (all pending claims) is/are rejected under 35 U.S.C. 103 as being unpatentable over Uzura et al. and Tschentscher et al. as applied to claims 21-23, 25 and 30-31 above, and further in view of Pellicer et al. (EP 2796548 A1) and Zhu et al. (WO 2017/202193 A1, filed 05/08/2017) as evidence by Smith (The manufacture of an insulating brick from diatomaceous earth, J. Am. Chem. Ceramic Soc. (1924): 52-60).  A machine English-language translation of Zhu et al. is provided.
As an initial matter, “Diatomaceous earth is also called infusorial earth, bergmehl, tripoli,
moler, fossil earth, white peat, celite, kieselguhr.” Smith, page 52.  As such, celite is considered to be a synonym for diatomaceous earth.
Zhu et al. further relates to the application of a recombinant ketoreductase in preparation of (R)-3-quinuclidinol.  Zhu et al., paras. [0002] and [0012]. It is noted that “(R)-3-quinuclidol” as discussed by Zhu et al. is (R)-3-quinuclidinol as shown by the structure in para. [0012] of Zhu et al. and CAS 25333-42-0 stated in para. [0002] of Zhu et al.
  Uzura et al., page 621, right column, describe recovery of (R)-3-quinuclidinol from an aqueous reaction mixture by alkalification and then extracting with 2-ethylhexanol for analysis by GLC. Zhu et al., para. [0016] teach preparation of preparative amounts of (R)-3-quinuclidinol from an aqueous reaction mixture by “After the reaction, diatomaceous earth is added to the reaction solution and stirred, filtered, the filtrate is added with NaOH to adjust the pH to about 13, extraction, concentration and crystallization are carried out with n-butanol.”
“[S]election of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.” MPEP 2144.04(IV)(C).  Here, Zhu et al. teach the method steps of basifying a prima facie obvious as supported by the authority of MPEP 2144.04(IV)(C) to perform either basifying or filtering with diatomaceous earth as the first step of the purification process followed by the other step particularly in view of Uzura et al. teaching basifying/alkalification as the first step of a purification process of (R)-3-quinuclidinol from an aqueous reaction solution.  
Regarding recitation of stirring of celite (i.e. diatomaceous earth) specifically for 20 minutes to 2 hours at a temperature of 20-30[Symbol font/0xB0]C, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’" MPEP 2144.05(II)(A).  Zhu et al. directly states that it is necessary to stir diatomaceous earth with the solution containing (R)-3-quinuclidinol followed by filtering.  Any step of stirring is required to occur over some period of elapsed time.  “[I]t is not inventive to discover the optimum or workable ranges” of time over which such stirring can occur including the broad time period of 20 minutes to 2 hours since stirring must occur over some appropriate time period.  Regarding recitation of a temperature of 20-30[Symbol font/0xB0]C, such a range of temperature includes temperatures considered to be ambient room temperature.  Since Zhu et al. do not state that the stirring of diatomaceous earth into a mixture is done at an elevated or depressed temperature, Zhu et al. implies that such stirring is to be performed at ambient temperature including within the range of 20-30[Symbol font/0xB0]C. Further, the stirring step must occur at some temperature wherein “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.”  As such, the purification processes taught by Uzura et al. and Zhu et al. fully suggest the following method steps in extracting (R)-3-quinuclidinol from an aqueous reaction mixture:
Basifying a reaction mixture containing (R)-3-quinuclidinol, to obtain basified/acidified reaction mixture; and
adding celite (i.e. diatomaceous earth) to the basified reaction mixture in step 'a', stirring at 20[Symbol font/0xB0] C.-30° C. for 20 min to 2 h and filtering to obtain aqueous solution of product.

extracting the product from the aqueous solution obtained in step 'b' using n-butanol and concentrating the extract to dryness to obtain the extracted product;
solubilizing the extracted product obtained in step 'c’ in hot toluene at 80[Symbol font/0xB0] C.-105° C. to obtain solubilized solution; and
 filtering the solubilized solution obtained in step 'd', gradually cooling the filtrate under constant stirring to room temperature to obtain pure crystals of (R)-3-quinuclidinol and recovering the crystals by filtration,
Zhu et al. state that the aqueous solution filtered through diatomaceous earth is to be extracted with n-butanol and then concentrated and crystalized from n-butanol.  The prior art further teaches that (R)-3-quinuclidinol is readily crystalized from toluene.  Pellicer et al., abstract, further teach enzymatic methods for producing (R)-3-quinuclidinol.  In brief, Pellicer et al., para. [0096], describe solvent extracting (R)-3-quinuclidinol from an aqueous reaction mixture, removing the solvent to dryness and “Toluene was added and the mixture was warmed till complete solubility. 3-quinuclidinol crystals appeared after slow cooling of the solution.”
Since Pellicer et al. teach that (R)-3-quinuclidinol can effectively be crystalized from toluene, the ordinarily skilled artisan at the time of filing would have been motivated to crystalize (R)-3-quinuclidinol from toluene since Pellicer et al. teach that the same is particularly advantageous for purifying (R)-3-quinuclidinol.  After solvent extraction of (R)-3-quinuclidinol from an aqueous solution, for example with n-butanol as taught by Zhu et al., the ordinarily skilled artisan would have removed such n-butanol solvent by rotavaporation to dryness since Pellicer et al. teach that the product should be dried before being dissolved in toluene.  Then, as instructed by Pellicer et al., toluene is to be added and the mixture warmed until (R)-3-quinuclidinol is solubilized and then such mixture is slowly cooled to obtain crystals of (R)-3-quinuclidinol.  Regarding the recitation of the toluene specifically at a temperature of 80[Symbol font/0xB0] C.-105° C, Pellicer et al. explicitly states that toluene is to be warmed such that it is obvious to determine optimum or workable “warm” temperatures including any temperature within the range of 80[Symbol font/0xB0] C.-105° C. See MPEP 2144.05(II)(A).  Regarding that the recitation of the warm/hot toluene solution is to be filtered and then stirred during crystallization, as reviewed above filtration of solutions is common during processes for et al. directly state that crystallization of (R)-3-quinuclidinol is to occur under slow cooling conditions, which the ordinarily skilled artisan at the time of filing would have readily recognized can be accomplished by setting the hot toluene solution out at room temperature to slowly cool as opposed to on ice or cooler than room temperature that would induce undesirable faster cooling.  
For these reasons, the ordinarily skilled artisan would have been motivated to perform all of method steps (a) through (e) set forth above in order to achieve the benefit of purifying (R)-3-quinuclidinol from an aqueous reaction mixture.

Response to arguments
Applicant argues:
The claims recite a process to produce (R)-3-quinuclidinol comprising enzymatic reduction of 3-quinuclidinone using a variant of ketoreductase enzyme derived from Rhodotorula rubra and co-factor regenerating system variant of glucose dehydrogenase enzyme derived from Bacillus megaterium wherein both the variants are in the cell lysate. Moreover, the process is aimed to carry out an enzymatic conversion at industrial scale, and surprisingly the claimed process results in high substrate loading capacity of not less than 100 g/L. In contrast, as acknowledged by the PTO, Uzura teaches the use of a whole-cell biocatalyst expressing GDH and 3-quinuclidinone reductase and does not teach or suggest both the variants are in the cell lysate.

Applicant respectfully disagrees and submits that the substrate loading capacity of the variant of ketoreductase enzyme is not intrinsic property of the enzyme. The claimed process for production of 3-quinuclidinol using ketoreductase enzyme and glucose dehydrogenase in cell lysate surprisingly resulted in increase in substrate loading 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., enzymatic conversion at industrial scale) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant appears to be arguing for the presence of unexpected results, i.e., “surprisingly the claimed process results in high substrate loading capacity of not less than 100 g/L.”  The following is noted regarding the establishment of unexpected results:
The burden is on applicant to establish that results are unexpected and significant.  MPEP 716.02(b).  "[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992); MPEP 716.02(b).  “An affidavit or declaration under 37 CFR 1.132 [or data from the specification] must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.”  MPEP 716.02(e).  "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967); MPEP 716.02(c)(II).  “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the ‘objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.’" MPEP 716.02(d).

	As discussed above under claim interpretation, the substrate loading capacity of a ketoreductase enzyme is considered to be an intrinsic property of the enzyme just as KM or kcat for specific substrates are intrinsic properties of an enzyme.  Further, there is no evidence of record that placing any enzyme in a cell lysate as compared to a whole cell process results in any change in substrate loading capacity of not interpreted as requiring that any minimum amount of 3-quinuclidinone be present.
	It is noted that the working examples of the specification are irreproducible since the specific identity of the ketoreductase enzyme is not disclosed.  Regardless, Example 1 of the specification describes a whole cell process wherein a concentration of 1g 3-qunuclidione is present in a volume of 40 mL (25 g/L).  There are no examples showing that higher substrate loading is not obtainable.  Example 1 employs 4 g of cell mass in 40 ml of volume and a reaction time of 3-4 hours, Example 2 employs a cell lysate with 4 units of ketoreductase activity in a volume of 150 mL and 10 g (67 g/L) 3-quinuclidinone and a reaction time of 3-4 hours, and Example 3 employs 4 units of ketoreductase activity in a volume of 100 mL (more concentrated than Example 2) and from 10 g to 20 g of 3-quinuclidinone (which is from 100 to 200 g/L 3-quinuclidinone) and a reaction time of 10 hours.  The specification provides no quantitative data from any of these examples and does not provide any results of any kind for Example 1 (i.e. percent conversion).  Further, there is no normalization of ketoreductase enzyme concentration, 3-quinuclidinone concentration or reaction time among the working examples of the specification that would allow any quantitative or quantitative data that may have been provided to be compared.  For example, Example 3 does not evidence that the loading capacity of the ketoreductase is greater than 100 g/L since the 200 g/L 3-quinuclidinone reaction may be slower than the 100 g/L 3-quinuclidinone reaction but where both reactions go to completion over the course of 10 hours.
For these reasons there is no evidence 1) that substrate loading for 3-quinuclidinone is not an intrinsic property of any particular ketoreductase enzyme, or 2) that substrate loading capacity increases when any ketoreductase is in a cell lysate as opposed to a whole cell. “[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." MPEP 716.02(b).  It is noted that Isotani et al., as discussed in the Claim Interpretation section, is cited as evidence that substrate loading capacity is an intrinsic property of an enzyme (i.e. amount of substrate at which a reduction in activity is observed).
	Regarding the requirement to compare to the closest prior art, the closest prior art of record is Tschentscher et al. (WO 2014/177492 A1), Example 7, which teach all of the features of claim 21 except for the specific identities of the ketoreductase and dehydrogenase for cofactor regeneration being et al., Example 7, reports the formation of a reaction mixture containing 0.25 mL enzyme solution, 4.05 mL TEA buffer and 5 mL methyl-2-pentanol or a reaction volume of about 9.3 mL wherein 1.5 g 3-quinuclidinone is present or about 161 g/L of 3-quinuclidinone. As such, a ketoreductase enzyme able to tolerate a substrate loading greater than 100 g/L (or even 175 g/L) 3-quinuclidinol is not surprising since the same has been positively demonstrated in the prior art.  Further, Zhang et al. (Highly Efficient Synthesis of (R)‑3-Quinuclidinol in a Space-Time Yield of 916 g L Using a New Bacterial Reductase ArQR, Organic Lett. 15 (2013): 4917-19), Table 1, shows whole cells (E. coli) expressing the ketoreductase (ArQR) and B. megaterium dehydrogenase described therein at substrate concentration of 3-quinuclidinone substrate of 162 g/L and 242 g/L while still achieving 100% conversion such that it is known in the prior art that whole cells expressing an appropriate ketoreductase for reduction of 3-quinuclidinone can tolerate substrate loading of more than 100 g/L and more than 175 g/L without significant substrate inhibition.
	Regarding the requirement that the claims be commensurate in scope to the evidence offered, the claims do not require any minimum amount of 3-quinuclidinone be present.  As far as any evidence may relate to tolerance of higher concentrations of 3-quinuclidinone, the claims cannot be considered to be commensurate in scope with the same when the scope of claims include use of any concentration of 3-quinuclidinone.
	Further, “The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985)”; MPEP 2145(II).

	Applicant argues:
	The combination of both variants in the form of cell lysate-rather than whole cells resulted in high specificity towards substrate giving >99.5% enantiomeric excess and a short time (3- 10 hrs) for the conversion, whereas Uzura's process takes 21 hours.

	It is well known in the art that the rate of an enzyme catalyzed reaction under saturating conditions is given by the equation Vmax=kcat[E].  That is, the rate of a reaction is proportional to the concentration of enzyme present.  Uzura et al. state that cells collected from 3 mL of culture is applied, et al.  It would not be surprising that the use of more enzyme would result in a faster reaction.  It is noted that Uzura et al., bridging columns page 621, describes 1g 3-quinuclidinone-HCl in a reaction volume of 10 mL (100 g/L) with no indication that there is an inhibition of reaction rate at a substrate loading of 100 g/L 3-quinuclidinone (it is noted that if concentration is measured on basis of 3-quinuclidione rather than 3-quinuclidione HCl that the concentration is about 77.4 g/L; MW 3-quinuclidione HCl is about 161.63 g/mol).  However, it is noted Uzura et al. do not establish what the substrate loading capacity of the described ketoreductase enzyme may be, which can only be established by measuring an actual reaction rate with different concentrations of substrate.  
“[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." MPEP 716.02(b).

	Applicant argues:
	The technical objective of Tschentscher is to provide a novel recombinant oxidoreductase used as biocatalyst in a reduction reaction, which differs from the instant application. See Tschentscher at p. 3, 1st paragraph. In addition, the process of Tschentscher employs alcohol dehydrogenase and any secondary alcohol such as methyl-2- pentanol or isopropanol as co-substrate. Id. at Examples 7-8. On the other hand, the instant process does not employ alcohol dehydrogenase or a secondary alcohol (e.g., methyl-2-pentanol or isopropanol).

	Tschenstscher et al. directly teach that in addition to employing whole cells that it is known to employ a cell lysate containing an appropriate ketroreductase and dehydrogenase for cofactor regeneration for conversion of 3-quinuclidinol.  The ordinarily skilled artisan would not have been dissuaded from producing cell lysates from cells expressing other ketoreductases and dehydrogenases for cofactor regeneration since any composition containing 1) an appropriate ketoreductase, and 2) a dehydrogenase for cofactor regeneration (and with its substrate) has all of the elements required for reduction of 3-quinuclidinol and would further allow for the benefit of higher concentrations of enzyme to be used as a cell lysate can be more readily concentrated.  “Factors to be considered in determining whether a purified form of an old product is obvious over the prior art include whether the claimed chemical compound or composition has the same utility as closely related materials in the prior art, and whether the prior art suggests the particular form or structure of the claimed material or suitable methods et al. is a closely related material containing a ketoreductase enzyme and appropriate dehydrogenase for cofactor regeneration that can be obtained by French pressing cells.  

	Regarding applicant’s reference to US 2020/0270656 A1, paragraph 6 (page 2 of the specification), applicant’s characterization of the prior art does not substitute, replace or override the actual teachings of the prior art.  The specification states: “Also the quantity of substrate loading is less (618 mM,~63 mg/ml). Thus the process would take longer time and produce lesser amount of product
thus making it tedious, efficient and commercially uneconomical.” Substrate loading employed in an assay is not the same as “substrate loading capacity” of the ketoreductase enzyme.  For the reasons discussed above, Uzura et al. do not affirmatively establish the substrate loading capacity of the described ketoreductase enzyme, which can only be determined by measuring activity at several different substrates concentrations.  For example, Isotani et al. (Production of (R)-3-Quinuclidinol by E. coli Biocatalysts Possessing NADH-Dependent 3-Quinuclidinone Reductase (QNR or bacC) from Microbacterium luteolum and Leifsonia Alcohol Dehydrogenase (LSADH), Int. J. Mol. Sci. 13 (2012): 13542-53), page 13546, remark “it was noted that the conversion yield decreased when 15% (w/v, 939 mM) 3-quinuclidinone was employed in the reaction mixture, even if twice the amount of biocatalyst was added.”  100% conversion was obtained when “10% (w/v, 626 mM) of 3-quinuclidinone” was used.  Isotani et al., page 13546.  As such, loading capacity is determined by observing a concentration of 3-quinuclidinone substrate that causes a marked drop in activity, which is not measured by Uzura et al. nor any of the working examples of the specification.  At this time, there is no evidence of record regarding what the substrate loading capacities of the ketoreductase enzyme employed in the working examples of the specification or the ketoreductase enzyme described in Uzura et al. may be.  It is not established by et al. and the ketoreductase of the working examples are exactly the same enzyme. 
Further, it is noted that 618 mM x 125.16 mg/mmol (MW of 3-quinuclidinol)=77.3 mg/ml such that the origin of (618 mM,~63 mg/ml) as stated in page 2 of the specification is unclear.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 
/TODD M EPSTEIN/Examiner, Art Unit 1652

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652